Case: 17-11125    Date Filed: 09/26/2018   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-11125
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 1:16-cr-20471-CMA-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

JOSE AVILA,
                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                               (September 26, 2018)

Before TJOFLAT, BRANCH and BLACK, Circuit Judges.

PER CURIAM:

      Martin A. Feigenbaum, appointed counsel for Jose Avila in this direct

criminal appeal, has moved to withdraw from further representation of the
              Case: 17-11125    Date Filed: 09/26/2018   Page: 2 of 2


appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Avila’s conviction and sentence are AFFIRMED.




                                         2